 


110 HJ 13 IH: Proposing an amendment to the Constitution of the United States relating to school prayer.
U.S. House of Representatives
2007-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
110th CONGRESS 
1st Session 
H. J. RES. 13 
IN THE HOUSE OF REPRESENTATIVES 
 
January 11, 2007 
Mr. Murtha introduced the following joint resolution; which was referred to the Committee on the Judiciary 
 
JOINT RESOLUTION 
Proposing an amendment to the Constitution of the United States relating to school prayer. 
 
 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:  
 — 
Nothing in this Constitution shall be construed to prohibit individual prayer in public schools or to prohibit school officials from including voluntary prayer in official school ceremonies and meetings. Neither the United States nor any State shall prescribe the content of any such prayer.  . 
 
